UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2016 PARATEK PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-36066 33-0960223 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 75 Park Plaza Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (617)807-6600 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On February23, 2016,Paratek Pharmaceuticals,Inc. issued a press release containing an update on its recent business activities as well as those for the quarter and full year ended December31, 2015. A copy of the press release is furnished as Exhibit99.1 and is incorporated herein by reference. The press release is being furnished pursuant to Item 2.02 of this Current Report on Form8-K and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall such document be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Paratek Pharmaceuticals,Inc. Press Release dated February23, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARATEK PHARMACEUTICALS, INC. Date: February 23, 2016 By: /s/ Douglas W. Pagán Douglas W. Pagán Chief Financial Officer
